DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 12/01/2020 has been entered – Claim 1 is amended to incorporate the subject matter of Claim 3 and Claim 3 is cancelled. Claims 1-2 and 4-12 remain pending in the application. 

Applicant’s amendments to the drawings, dated 12/01/2020, have overcome the objection to the drawings regarding designation of Prior Art illustrations previously set forth in the Non-Final Office Action mailed 09/14/2020. Subsequently, said objection is withdrawn. 

Applicant’s amendments to the specification, dated 12/01/2020, have overcome the objection to the abstract regarding word count previously set forth in the Non-Final Office Action mailed 09/14/2020. Subsequently, said objection is withdrawn. 

The rejection of Claim 3 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 09/14/2020 is moot because Claim 3 is cancelled due to the Applicant’s amendment dated 12/01/2020.

The rejection of Claims 1-2, 4-6, and 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by Blanch (WO 2007/091023 A1) and the rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Blanch, as applied to Claim 1, in view of VanErmen (US 2011/0179551 A1) as previously set forth in the Non-Final Office Action mailed 09/14/2020 is herein revised to reflect the amended claim language due to Applicant’s amendment dated 12/01/2020. 
Response to Arguments
Insofar as the arguments apply to the grounds of rejection outlined below, the Applicant’s arguments on Page 6 of the reply dated 12/01/2020 with respect to the rejections of record under 35 U.S.C. § 112(b) have been fully considered, but they are not persuasive. 
Applicant’s Argument – Applicant traverses the rejection with respect to the subject matter in Claim 3 (as previously presented) which has been amended and incorporated into Claim 1. 
Examiner’s Response – Applicant did not distinctly and specifically point out the supposed errors in the rejection and therefore, for the reasons outlined below with respect to Claim 1, this is not found persuasive.

The Applicant’s arguments on Pages 6-8 of the reply dated 12/01/2020 with respect to rejections of record under 35 U.S.C. § 102 and the patentability of Claims 1-6 and 8-12 over Blanch have been fully considered, but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 7 of the reply that Blanch describes the polyester face as continuous and mentions that large pores would result in the polyester layer being a visible mesh and therefore, “the fabric pores of Blanch would be understood to refer to gaps between the fibers of the polyester layer, not discrete holes passing through the fabric in a thickness direction as recited in Claim 1”.
Examiner’s Response – Examiner notes that “discrete holes” are not recited in Claim 1 as currently written. The fabric pores of Blanch are described as allowing heat to dissipate through the fabric in the thickness direction (see Pg. 4, lines 26-32 and also arrow 60 in Figure 1). Thus, whether the fabric pores follow a tortuous path through gaps in the fibers or a direct route from one face of the polyester fabric to the other, the pores regarded as through holes that, ultimately, pass through the fabric in a thickness direction. The description of the face of the polyester layer as being continuous (see Pg. 
Applicant’s Argument – Applicant argues on Page 7 of the reply that the polyester fibers, which are hydrophobic, have a hydrophilic coating to draw moisture away from the cotton stripes and therefore the polyester face of Blanch having the pores is hydrophilic and more hydrophilic than the cotton stripes. Applicant continues, “Blanch does not disclose that a water-repellent or hydrophobic region is arranged at least at part of the fabric in contact with the through holes and a hydrophilic region is arranged at the other portions”. 
Examiner’s Response – Examiner notes that the claim requires a water-repellent OR hydrophobic region is arranged at least at part of the fabric in contact with the through holes. Examiner also notes that the claim as written does not indicate that said water-repellent or hydrophobic region is in direct contact with the through holes but rather that the region is arranged at least in at part of the fabric that is in contact with the through holes. Blanch teaches that the polyester fibers, which are hydrophobic, are coated with a hydrophilic coating either by (1) applying a hydrophilic coating to the surface of the material or (2) coating each fiber (see Pg. 5, lines 1-18). In either case, the hydrophobic fibers themselves (with or without a hydrophilic coating) can be considered to form a hydrophobic region arranged within the parts of the fabric containing pores (through holes). Furthermore, in the first case wherein a hydrophilic surface coating is applied to the polyester material, those hydrophobic polyester fibers on the interior of the layer and 
Applicant’s Argument – Applicant argues on Page 7 of the reply dated 12/01/2020 that the fabric of Blanch lacks the through holes and the arrangement of hydrophobic and hydrophilic regions as recited in Claim 1 and therefore, Blanch would also not possess the suppression of formation of a film or maintenance of voids in the though holes when wet with 300% moisture as recited in Claim 1. 
Examiner’s Response – For the reasons discussed above, the fabric of Blanch is considered to possess the claimed through holes and the arrangement of hydrophobic and hydrophilic regions as recited by Claim 1 and therefore, the claimed properties are deemed to flow naturally from the teachings of the prior art since the reference teaches an invention with substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 





The Applicant’s arguments on Pages 8 of the reply dated 12/01/2020 with respect to rejections of record under 35 U.S.C. § 103 and the patentability of Claim 7 over Blanch in view of VanErmen have been fully considered, but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that Blanch does not teach or suggest the structure of properties recited in Claim 1 and that VanErmen does not remedy these deficiencies therefore the combination of Blanch and VanErmen does not teach or suggest Claim 7.
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive. 








Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 1, the newly added limitation “for a total weight of fabric and moisture of 400%” is new matter that is not supported by the specification as originally filed. Paragraph [0031] of the published patent application (US 2020/0323297 A1) discloses only that when the clothing fabric of the present invention is suspended such that the through holes are arranged along the vertical direction in a state where the fabric whose weight is taken as 100% is wet with 300% of moisture, the through holes have voids therein. There is no indication as to the relationship between the 100% and the 300% such as newly added limitation above. Thus, the language in the specification does not support the language of the amended claim. 

Dependent Claims 2, 4-8, and 11-12 are rejected for failing to overcome the deficiencies of the parent claim. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “in the vicinity of the through holes” renders the claim indefinite. More specifically, the term “vicinity” in line 6 of the instant claim is a relative term which renders the claim indefinite. The term "vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
 Furthermore, the limitation “the fabric whose weight is taken as 100% is wet with 300% of moisture for a total weight of fabric and moisture of 400%” is regarded to render the claim indefinite. The phrase “300% of moisture” is not clearly defined. Is 300% representative of a weight, a volume, etc? Subsequently, it is unclear how the limitation can be met. 
Dependent Claims 2, 4-8, and 11-12 are rejected for failing to overcome the deficiencies of the parent claim. 





Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blanch (WO 2007/091023 A1).
Regarding Claim 1, Blanch teaches a clothing fabric (see Fig. 1 & Pg. 3, lines 25-28) comprising through holes (referred to as "fabric pores" -- Pg. 4, line 29) that pass through the fabric (10) in a thickness direction (see regions 15, Fig. 1), wherein the through holes are arranged along one direction of the fabric (Pg. 4, lines 26-30), and a water-repellent or hydrophobic region (polyester face 12 -- see Pg. 5, lines 8-11) is arranged at least at part of the fabric in contact with the through holes (Pg. 4, lines 27-30), and a hydrophilic region is arranged at the other portions (cotton stripes 14 -- see Pg. 3, lines 29-34). 
Regarding the limitation “thereby suppressing a formation of a film in the vicinity of the through holes even when the fabric is wet and ensuring air permeability of the fabric” and “when the clothing fabric is suspended such that the though holes are arranged along a vertical direction in a state where the fabric, whose weight is taken as 100% is wet with 300% of moisture for a total weight of fabric and moisture of 400%, the through holes maintain voids therein”, these clauses are not regarded as a positive limitations but only require the ability to perform. They do not constitute a limitation in any patentable sense. Blanch discloses a fabric of the same structure and composition as that of the claimed invention. Materials with the same structure and composition cannot have mutually exclusive properties. Thus, it is expected that the clothing fabric of Blanch has the claimed properties. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. Applicant 
If it is found that the embodiment described above does not  explicitly teach the limitation “thereby suppressing a formation of a film in the vicinity of the through holes even when the fabric is wet and ensuring air permeability of the fabric” and “when the clothing fabric is suspended such that the though holes are arranged along a vertical direction in a state where the fabric, whose weight is taken as 100% is wet with 300% of moisture for a total weight of fabric and moisture of 400%, the through holes maintain voids therein”, the following rejection holds.
Blanch teaches that movement of heat through the fabric is improved by increasing the number of pores and/or the size of the pores (Pg. 6, lines 5-9). Likewise, Blanch teaches that it is possible to vary said number of pores and/or said sizes of pores to create fabrics with different properties for use in different regions of a garment (Pg. 7, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the clothing fabric of Blanch with the appropriate number/size of pores such that the pores remain open in all circumstances (including the claimed scenarios in which the fabric is wet and/or the clothing fabric is suspended such that the through holes are arranged along a vertical direction) to maintain adequate heat dissipation performance.   

Regarding Claim 2, Blanch teaches the clothing fabric described in Claim 1 wherein a ratio between areas of the water-repellent or hydrophobic region (A), defined as polyester (Pg. 8, line 27), and the hydrophilic region (B), defined as cotton (Pg. 8, line 26), occupying the clothing fabric is A:B = 50:50 to 90:10 (Pg. 8, lines 29-31) which falls within the claimed range A:B = 1:99 to 90:10.

Regarding Claim 4, Blanch teaches the clothing fabric described in Claim 1 further comprising lines (raised cotton stripes 14 -- Pg. 4, lines 14-15) for facilitating flowing of liquid in a vertical direction when the fabric is positioned vertical to the ground (Pg. 4, lines 15-17).

Regarding Claim 5, Blanch teaches the clothing fabric described in Claim 1 wherein at least one fiber yarn selected from water-repellent fiber yarns and hydrophobic fiber yarns is arranged in the water-repellent of hydrophobic region (Pg. 2, lines 24-26), and a hydrophilic fiber yarn is arranged in the hydrophilic region (Pg. 2, lines 27-30).

Regarding Claim 6, Blanch teaches the clothing fabric described in Claim 5 wherein a ratio between the at least one fiber yarn (I) selected from water-repellent fiber yarns and hydrophobic fiber yarns, defined as polyester (Pg. 8, line 27), and the hydrophilic fiber yarn (II), defined as cotton (Pg. 8, line 26), is I:II = 50:50 to 90:10 (Pg. 8, lines 29-31), when the clothing fabric is taken as 100 mass% which falls within the claimed range I:II = 1:99 to 90:10.

Regarding Claim 8, Blanch teaches the clothing fabric described in Claim 1 wherein the opening percentage of the clothing fabric is up to 50% (Pg. 6, lines 11-12).

Regarding Claim 9, Blanch teaches clothes (see Fig. 2 & Pg. 4 lines 9-10) comprising a clothing fabric (see Fig. 1 & Pg. 3, lines 25-28) including through holes (referred to as "fabric pores" -- Pg. 4, line 29) that pass through the fabric (10) in a thickness direction (see regions 15, Fig. 1), wherein the through holes are arranged along one direction of the fabric (Pg. 4, lines 26-30), and a water-repellent or hydrophobic region (polyester face 12 -- see Pg. 5, lines 8-11) is arranged at least at part of the fabric in contact with the through holes (Pg. 4, lines 27-30), and a hydrophilic region is arranged at the other portions (cotton stripes 14 -- see Pg. 3, lines 29-34). Additionally, Blanch teaches that the through holes ("fabric pores" -- Pg. 4, line 29) that pass through a portion of the fabric in a thickness direction (see regions 15, Fig. 1) are arranged along a direction of a wearer's height (see Fig. 2 & Pg. 4, lines 15-17).

Regarding Claim 10, Blanch teaches the clothes described in Claim 9 wherein the clothes are sportswear (Pg. 10, lines 15-17).

Regarding Claim 11, Blanch teaches the clothing fabric described in Claim 1 wherein the water-repellent or hydrophobic region forms at least part of groove portions (recessed polyester stripes 15 -- Pg. 3, lines 30-34).

Regarding Claim 12, Blanch teaches the clothing fabric described in Claim 11 wherein the groove portions (recessed polyester stripes 15 -- Pg. 3, lines 30-34) each have a width in the region of 5 to 30 mm (Pg. 9, lines 31-33) which falls within the claimed range of 0.1 to 30 mm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blanch, as applied to Claim 1 above, in view of VanErmen (US 2011/0179551 A1).
.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789